Case 2:19-cv-07060-RRM-ARL Document 21 Filed 09/30/20 Page 1 of 3 PageID #: 313




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------x
 PETER McCLUSKEY,

                                             Plaintiff,
                                                                           MEMORANDUM AND ORDER
                  - against -                                                19-CV-7060 (RRM) (ARL)

 SAMUEL SPITZBERG, Director, Office of Temporary
 and Disability Assistance, in his Individual Capacity, et al.,

                                              Defendants.
 ----------------------------------------------------------------------x
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         On December 17, 2019, plaintiff Peter McCluskey, proceeding pro se, filed this civil

 rights action against Samuel Spitzberg, the Director of the New York State Office of Temporary

 Assistance (“OTDA”); the OTDA; three Supervisory Hearing Officers and a Hearing Officer

 employed by the OTDA; and an Assistant Attorney General (collectively, “Defendants”).

 (Compl. (Doc. No. 1).) Defendants – all of whom are represented by the same attorney – did not

 answer the complaint but sought and obtained the Court’s permission to move to dismiss this

 action pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Defendants served that

 motion on McCluskey via overnight mail on January 21, 2020. (Affidavit of Helen Orlowski

 (Doc. No. 12) at 32.) 1

         On February 10, 2020, shortly before he responded to Defendants’ motion, McCluskey

 served Defendants via regular mail with a motion to amend his complaint. (See McCluskey’s

 Affirmation of Service (Doc. No. 15-3).) That motion included a two-page memorandum of law,

 (Doc. No. 15-1), which explained that McCluskey wished to add a seventh cause of action, and a



 1
  In citing to page numbers, the Court will use the page numbers assigned to the document by the Court’s Electronic
 Case Filing system.
Case 2:19-cv-07060-RRM-ARL Document 21 Filed 09/30/20 Page 2 of 3 PageID #: 314




 proposed amended complaint, (Doc. No. 15-2), which included that cause of action. The motion

 was received by the Court on February 12, 2020, and filed that same day. For reasons which are

 unclear, McCluskey’s motion papers were subsequently refiled by Defendants (Doc. 18),

 together with Defendants’ Opposition to Plaintiff’s Motion to File an Amended Complaint (Doc.

 18-1).

          In late April 2020, McCluskey filed a motion for a preliminary injunction “to amend state

 Regulation 18 N.Y.C.R.R. 387.12(c) and the Application Form LDSS-4816 so as to comply with

 federal law.” (Notice of Motion (Doc. No. 19) at 2.) In early June 2020, McCluskey filed a

 document entitled, “Plaintiff’s Preliminary Injunction Reply to Defendant’s [sic] Opposition.”

 (Doc. No. 19.) However, Defendants’ opposition to McCluskey’s motion for a preliminary

 injunction was never filed with the Court.

                                           DISCUSSION

          Rule 15(a)(1) of the Federal Rules of Civil Procedure provides that “[a] party may amend

 its pleading once as a matter of course within: (A) 21 days after serving it, or (B) if the pleading

 is one to which a responsive pleading is required, 21 days after service of a responsive pleading

 or 21 days after service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Service

 of a motion by mail is effective on the date of mailing. Fed. R. Civ. P. 5(b)(2)(C). However, the

 deadlines for a party upon whom service is made by mail are extended by three days. Id. 6(d).

 This means that a plaintiff has 24 days from the date on which a Rule 12(b)(6) motion is mailed

 in which to amend the complaint as a matter of course. See Dudla v. P.M. Veglio, LLC, No. 13-

 CV-0333 (LEK) (RFT), 2014 WL 799967, at *1 (N.D.N.Y. Feb. 28, 2014).

          In this case, Defendants served their Rule 12(b)(6) motion on January 21, 2020.

 McCluskey filed an amended complaint with the Court on February 12, 2020 – 22 days later.



                                                   2
Case 2:19-cv-07060-RRM-ARL Document 21 Filed 09/30/20 Page 3 of 3 PageID #: 315




 Although the amended complaint was attached to a motion to amend the pleadings, McCluskey

 did not need to file the motion; he was entitled to amend his complaint as a matter of course.

 Accordingly, the Court will not consider McCluskey’s motion to amend the complaint but will

 deem the amended complaint attached to that motion as the operative pleading in this action.

 Since the original complaint has been amended, Defendants’ motion to dismiss the original

 pleading is moot.

                                         CONCLUSION

        For the reasons stated above, McCluskey’s motion to amend the complaint (Docs. No. 15

 & 18) and Defendants’ motion to dismiss (Doc. No. 12) are terminated. The proposed amended

 pleading attached to McCluskey’s motion (Doc. No. 15-2) is deemed to be the amended

 complaint and the operative pleading in this case.

        If Defendants wish to amend their motion to address the new seventh cause of action

 contained in the amended complaint, Defendants shall file a pre-motion conference request

 explaining what arguments they wish to add. If Defendants do not wish to amend their motion,

 they may re-file the fully briefed motion to dismiss. Defendants shall take one of these two

 actions within 30 days of the date of this memorandum and order.

        Defendants are directed to file their opposition to McCluskey’s motion for a preliminary

 injunction on or before October 16, 2020. The Clerk of Court is respectfully directed to mail a

 copy of this Memorandum and Order to the pro se plaintiff.

                                                      SO ORDERED.


 Dated: Brooklyn, New York                            Roslynn R. Mauskopf
        September 30, 2020
                                                      ______________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge

                                                 3
